Citation Nr: 0730748	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida 


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Blake 
Medical Center from March 1, 2002, to March 3, 2002.  

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Manatee 
Memorial Hospital from March 12, 2003, to March 20, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1934 to August 
1939 and from December 1940 to August 1966.  The appellant in 
this matter is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical 
Center in Bay Pines, Florida, which is the Agency of Original 
Jurisdiction (hereinafter AOJ) in this matter.   In May 2006, 
a video hearing was held before the undersigned, where the 
appellant was present at the Regional Office in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  Payment by VA of the costs of the treatment at Blake 
Medical Center from February 25, 2002, to February 28, 2002, 
was approved by the AOJ under the Veterans Millennium Health 
Care and Benefits Act.  

2.  After February 28, 2002, the veteran's condition was non-
emergent; his medical condition did not preclude safe 
transport to a VA medical facility.

3.  The veteran's treatment at Manatee Memorial Hospital from 
March 12, 2003, to March 20, 2003, was not rendered for a 
"medical emergency" of such nature that delay would have 
been hazardous to life or health.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses at Blake Medical Center from March 1, 2002, 
to March 3, 2002, have not been met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000, 
17.1001, 17.1002 (2006).

2.  The criteria for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Manatee 
Memorial Hospital from March 12, 2003, to March 20, 2003, 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care in question that the veteran received.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination. Similes v. Brown, 5 
Vet. App. 555 (1994).

In the instant case, it has not been specially contended that 
VA specifically agreed to pay the medical bills in question.  
Moreover, specific formalities which must be followed under 
38 C.F.R. § 17.54 were not complied with here, as a result of 
which proper authorization from VA was not obtained.  
Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received at Blake Medical 
Center from March 1, 2002, to March 3, 2002, and Manatee 
Memorial Hospital from March 12, 2003, to March 20, 2003, was 
not obtained pursuant to 38 C.F.R. § 17.54, and payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility under these provisions, a claimant must satisfy 
three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran 
who has a total disability, permanent in nature, 
resulting from a service-connected disability, or 
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.  

(Emphasis added).  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 
17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").


Under § 1728, a "medical emergency" must be of such a 
nature that delay in obtaining treatment would have been 
hazardous to life and health.  See 38 U.S.C.A. § 1728(b); 
Zimick, 11 Vet. App. at 49.  The Court has held that 
"medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

Notwithstanding the provisions above, the Veterans Millennium 
Health Care and Benefits Act also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); Public 
Law No. 106-117, 113 Stat. 1556 (1999).  On July 12, 2000, VA 
published an interim final rule establishing regulations 
implementing 38 U.S.C.A. § 1725, at 66 Fed. Reg. 36,467, 
36,472.  Those interim regulations are now final, and are 
codified at 38 C.F.R. § 17.1000-1008 (2006).

Of most relevance to the circumstances in this case, under 
the Veterans Millennium Health Care and Benefits Act, 
"emergency treatment" by definition means medical care 
provided "when [VA] or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable."  38 U.S.C.A. § 1725(f)(1)(A).  
Furthermore, the provisions of 38 C.F.R. § 17.53 state that a 
VA facility may be considered as not feasibly available when 
the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  Reimbursement 
or payment for emergency treatment may be made only for the 
period from the beginning of initial evaluation treatment 
until such time as the veteran could be safely discharged or 
transferred to a VA facility or other Federal facility.  
38 C.F.R. § 17.1005(b) (2006).  For purposes of payment or 
reimbursement under 38 U.S.C. § 1725, VA deems it safe for 
the veteran to be transferred once the veteran has become 
stabilized.  Id.  

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran:  (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  
38 C.F.R. § 17.121.

II. Analysis

A. Treatment at Blake Medical Center from March 1, 2002, to 
March 3, 2002

Pursuant to the Veterans Millennium Health Care and Benefits 
Act as set forth above, the AOJ reimbursed the veteran for 
the costs of hospitalization at Blake Medical Center from 
February 25, 2002, to February 28, 2002.  The diagnosis upon 
entrance to this facility was an acute lower gastrointestinal 
bleed, described as "persistent and significant."  A 
February 28, 2002, neurological consultation indicated that 
the veteran's hemoglobin and hematocrit had been stable for 
greater than 48 hours.  A long history of neurological 
tremors was also described.  The AOJ, with the concurrence of 
the Chief Medical Officer (See March 4, 2003, opinion) 
concluded that the emergent condition had resolved after 
February 28, 2002, when the veteran became stable for 
transfer.  The central contention of the appellant, including 
in testimony to the undersigned, was that the veteran was not 
stable for transport after February 28, 2002.  She also 
testified that the veteran's physician did not agree that the 
veteran was stable for transport after February 28, 2002.  

Applying the pertinent legal criteria to the facts summarized 
above, there is no basis for determining that the appellant 
is entitled to payment or reimbursement for the medical 
treatment rendered to the veteran at Blake Medical Center 
from March 1, 2002, to March 3, 2002.  The conclusion by the 
Chief Medical Officer discussed above regarding the fact that 
the veteran had stabilized after February 28, 2002, have not 
been refuted by any competent medical evidence.  Testimony by 
the appellant regarding the veteran's physical ability to 
transfer is of limited probative value, as laypersons lacking 
in medical expertise, are not deemed competent to present 
such evidence as to whether or not the veteran was medically 
stable to be transported on the day in question.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is 
also no independent evidence to confirm the assertion by the 
appellant that the veteran's private physician did not feel 
the veteran was stable for transport from Blake Medical 
Center at time in question.  Thus, the Board finds the weight 
of the negative evidence exceeds the positive as to whether 
the veteran could have been safely transported to a VA 
medical facility after February 28, 2002.  As such, the claim 
for payment or reimbursement for the medical treatment 
rendered at Blake Medical Center from March 1, 2002, to March 
3, 2002, must be denied.  Gilbert, 1 Vet. App. at 49; 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1005(b) 
(2006).  

B.  Treatment at Manatee Memorial Hospital from March 12, 
2003, to March 20, 2003.  

Prior to the veteran's death, service connection was in 
effect for degenerative arthritis, rated as 40 percent 
disabling; a condition of the skeletal system, rated as 10 
percent disabling; loss of sense of smell, rated 10 percent 
disabling; sinusitis, rated 10 percent disabling, and 
rhinitis and hemorrhoids, rated noncompensable.  The service 
connected disabilities combined to 60 percent.  The specific 
location of the service connected degenerative arthritis and 
condition of the skeletal system are not of record.  

On March 12, 2003, the veteran was admitted to the Manatee 
Memorial Hospital with an impression of a right leg ulcer, 
history of deep venous thrombosis, neck pain and 
gastroesophageal reflux disorder.  He entered the hospital 
with complaints of weakness, weight loss and neck pain, and 
the appellant testified to the undersigned that she took him 
to the hospital, after being "refused" admission at a VA 
facility, because the veteran was completely limp and in 
"excruciating" pain in his neck, which she stated was a 
service connected injury.  (According to testimony from the 
appellant's representative, service connection had been in 
effect for a cervical laminectomy, rated 40 percent 
disabling).  The AOJ determined that the hospitalization 
discussed above was non emergent, with the Chief Medical 
Officer determining in a November 2004 statement that his 
review of the records from this treatment indicated that the 
hospitalization was "clearly and obviously not emergent."  
He also remarked that VA medical facilities were available to 
provide the treatment in question.   

While it is unclear if any of the treatment rendered at 
Manatee Memorial Hospital was for a service connected 
disability, in particular that involving the neck, potential 
entitlement to reimbursement of the expenses sought under the 
provisions of 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 would 
still require that the treatment in question be for an 
emergent condition.  The veteran, as indicated in the 
previous section, has otherwise been found to be basically 
eligible for reimbursement under Veterans Millennium Health 
Care and Benefits Act codified at 38 U.S.C.A. § 1725.  
Entitlement under these provisions would also require a 
determination that the treatment in question was for an 
emergent condition as also described above.  

The simple fact remains that, again, there is of record a 
determination by a medical professional in the person of the 
Chief Medical Officer of the AOJ that the treatment in 
question at the Manatee Memorial Hospital was non-emergent, 
and there is no medical evidence of record to refute this 
conclusion.  The probative weight of this determination 
outweighs any contentions or testimony by the appellant as to 
the emergent nature of the treatment rendered at Manatee 
Memorial Hospital.  See Routen, Espiritu, supra.  As such, 
the claim for reimbursement of the cost of treatment rendered 
at Manatee Memorial Hospital from March 12, 2003, to March 
20, 2003, must be denied under the provisions of 38 U.S.C.A. 
§ 1728 as the evidence fails to satisfy at least one of the 
three criteria listed in 38 U.S.C.A. § 1728(a).  The Board 
also finds that as the treatment in question was not 
emergent, the appellant is not entitled to receive 
reimbursement for the reasonable value of this treatment 
under the provisions of 38 U.S.C.A. § 1725.  Gilbert, 1 Vet. 
App. at 49.

III. Final Considerations

While the Board is sympathetic toward the appellant and, 
without making a determination as to the exact content of the 
communications which the appellant has described in written 
contentions and sworn testimony to the undersigned, regrets 
any confusion or discomfort the appellant may have 
encountered as a result of her conversations with VA 
personnel, the Board's determination is dictated by the 
relevant statutes and regulations as set forth above.  
38 C.F.R. § 7104(c).  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Additionally, "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  It is not clear 
whether VA's duty to notify is applicable to claims such as 
the one decided herein. Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA). Similarly, 
the statute at issue in this matter is not found in Chapter 
51 (rather, in Chapter 17).  However, in Beverly v. 
Nicholson, 19 Vet. App. 394, 403-04 (2005), although not 
explicitly stated, the CAVC appeared to assume the VCAA is 
applicable to a Chapter 17 claim, but then held that the 
failure to comply with the VCAA notice requirements in that 
case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the claimant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that 
are deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

The appellant was sent a letter in June 2005 advising her of 
the information necessary to substantiate her claim, to 
include specifically evidence that the treatment in question 
was of an emergent status and that delay in presenting for 
this treatment would have been hazardous to life or health.  
The AOJ has explained to the appellant the bases for denial 
of the claims, and afforded her the opportunity to present 
information and evidence in support of the claims.  There is 
no indication that any additional notice or development would 
aid the appellant in substantiating this claim. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Thus, any deficiency of notice 
or of the duty to assist constitutes merely harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify her in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Therefore, the 
Board may consider the merits of the claim, as has been 
accomplished above.


ORDER

Reimbursement for the cost of unauthorized private medical 
expenses incurred at Blake Medical Center from March 1, 2002, 
to March 3, 2002, is denied.  

Reimbursement for the cost of unauthorized private medical 
expenses incurred at Manatee Memorial Hospital from March 12, 
2003, to March 20, 2003, is denied.   


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


